Citation Nr: 0306641	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  02-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs benefits.




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The appellant has asserted that her deceased husband, who 
served in the Philippine Army during World War II and died in 
March 1966, served on active duty from November 1941 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision letter issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.


FINDING OF FACT

The appellant has provided no valid documentation verifying 
that her deceased husband had qualifying military service.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for VA disability benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the appellant's appeal 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the RO determination, Statement of the Case, and 
various correspondence from the RO (in particular, a January 
2002 letter), the appellant has been notified of the law and 
regulations governing entitlement to the benefit she seeks, 
the evidence which would substantiate her claim, and the 
evidence which has been considered in connection with her 
appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the appellant has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  Specifically, the appellant has not submitted 
any evidence which would require the RO to re-verify service 
with the service department and she has not contended that 
his service was incorrectly verified.  Accordingly, there is 
no reasonable possibility that any further assistance would 
aid in substantiating the claim.

The RO has secured a response verifying military service.  
The claimant has not authorized VA to obtain any additional 
evidence.  The Board finds that the duty to assist the 
claimant with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Under applicable statutes and regulations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. § 3.1(d). 

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(c).  Service as a 
guerrilla is also included if the individual served under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States forces.  Guerrilla service is established if a 
service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d).  

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a).  The active service in 
the guerrilla forces will be the period certified by the 
service department.  38 C.F.R. § 3.41(d).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203.

In this case, the appellant has indicated that her deceased 
husband served as a guerrilla during World War II for the 
period from November 1941 to May 1946.  The claims file 
contains confirmation of the appellant's deceased husband's 
service in the Philippine military during World War II.  The 
United States Army, however, certified in May 1960 that he 
had no service as a member of the Philippine Commonwealth 
Army, including as a recognized guerrilla, in the service of 
the United States Armed Forces.  

Based on the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service, because none of those documents was 
issued by a United States service department.  Also, the May 
1960 certification from the United States Army indicating 
that the appellant's deceased husband had no qualifying 
service is binding on VA.  See generally Spencer v West, 13 
Vet. App. 376 (2000).   Moreover, the appellant has provided 
no further evidence that would warrant a request for re-
certification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).

The Board finds, therefore, that the appellant's deceased 
husband had no qualifying service in the United States Armed 
Forces, that he was not a "veteran" for VA benefits 
purposes, and that the appellant is not eligible for benefits 
under the laws administered by VA.  As the law and not the 
evidence of record is dispositive in this case, the claim 
must be denied because of the lack of legal entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).


ORDER

The appellant has not met the basic eligibility requirements 
for legal entitlement to VA disability benefits, and the 
appeal is denied.


_________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

